Title: To Thomas Jefferson from Henry Dearborn, 9 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     Jany 9th. 09
                  
                  The enclosed note, was recd this morning, I had desired [Mr] Smith to confer with you [on] the subject; If he can without [de]lay fit out the vessel at Charleston, and convey the Genl. to N.O.  might return & cruise off the ia Coast, or elsewher. will [yo]u please to give Mr. Smith your opinnion in such measures as to [let] the question rest with him, or otherways as you may think proper.—
                  Yours respectfully
                  
                     H. Dearborn 
                     
                  
               